  Exhibit 10.21


 
STOCK AND MINERAL LEASE PURCHASE AGREEMENT
 
This Stock and Mineral Lease Purchase Agreement (this “Agreement”) is entered
into as of the 12th day of August, 2016 by and between FieldPoint Petroleum
Corp., a Colorado corporation (the “Company”), and HFT Enterprises, LLC, a
Nevada Corporation (together with his permitted successors and assigns, the
“Buyer”).
 
WITNESSETH:
 
WHEREAS, the Company wishes to sell, and the Buyer wishes to purchase, certain
shares of common stock of the Company; and
 
WHEREAS, the Company wishes to sell, and the Buyer wishes to purchase, certain
interests in oil and gas mineral leases, as set forth below.
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth, the parties hereby agree as follows:
 
1. Purchase and Sale of Shares. Subject to the terms and conditions of this
Agreement, on September 30, 2016 or such earlier date as Buyer and the Company
may agree (the “Closing Date”), Company shall issue and sell to Buyer, and Buyer
shall purchase in two equal tranches, a number of newly-issued shares of common
stock of the Company equal to a total of 19.9% of the total number of issued and
outstanding shares of common stock of the Company, as measured on the date of
this Agreement, for a price of $0.45 per share (the shares to be purchased, the
“Shares”). The first tranche will be purchased at the closing date and the
second tranche must be purchased by December 31, 2016.
 
2. Purchase and Sale of Oil and Gas Mineral Lease. On the Closing Date, the
Company shall give the Buyer, the right to purchase, an undivided 100% working
interest on or before December 31, 2016 (the “Lease Interest”) in the Company’s
Elkhorn and JC Kinney leases in the Big Muddy Oil Field in Converse County,
Wyoming for a purchase price of $430,000.00.
 
3. Registration Rights. The holders of the Shares (if purchased) will be
entitled to “piggyback” registration rights on all registration statements of
the Company. The shares to be registered on behalf of such holders will be
reduced in any such registration only after all other stockholders’ shares are
reduced.
 
4. Due Diligence. The Company will cooperate in supporting Buyer’s due diligence
activities, including permitting Buyer and its representatives and affiliates
access to the Company’s books and records, facilities, key personnel, customers,
suppliers and other business relations and independent accountants in connection
with his review of the Company’s operations at reasonable times, upon reasonable
notice and in such a manner as does not unreasonably interfere with the
operations of the Company.
 
 
 
1

 
 
5. Representations and Warranties of the Company. The Company represents and
warrants to Buyer that:
 
5.1 The Company has all requisite power and authority to enter into and perform
this Agreement and to consummate the transactions contemplated hereby. The
Company has duly and validly authorized, executed, and delivered this Agreement.
All corporate action required to be taken by the Company’s Board of Directors
and stockholders in order to authorize the Company to enter into the
transactions contemplated hereby has been taken or will be taken prior to the
Closing Date.
 
5.2 This Agreement constitutes a valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms, except as
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws relating
to or affecting creditors’ rights generally and (ii) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).
 
5.3 The Shares will be, upon issuance, validly issued, fully paid and
nonassessable and free of restrictions on transfer other than restrictions on
transfer under applicable state and federal securities laws.
 
6. Representations and Warranties of Buyer. Buyer represents and warrants to the
Company that:
 
6.1 Buyer has all requisite power and authority and has taken all required
action on its part necessary to permit it to execute and deliver and to carry
out the terms of this Agreement, and to take all other actions required to be
taken by it pursuant to the provisions hereof. Buyer has duly and validly
authorized, executed, and delivered this Agreement. Buyer is duly organized,
validly existing and in good standing under the laws of the state of its
formation.
 
6.2 This Agreement is the valid and binding obligation of Buyer, enforceable
against Buyer in accordance with its terms, except as enforceability may be
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or other similar laws relating to or affecting creditors’
rights generally and (ii) general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law).
 
6.3 Buyer hereby confirms that the Shares will be acquired for investment for
Buyer’s own account, not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof, and that Buyer has no present
intention of selling, granting any participation in, or otherwise distributing
the same. By executing this Agreement, Buyer further represents that Buyer does
not presently have any contract, undertaking, agreement or arrangement with any
person or unrelated entity to sell, transfer or grant participations to such
person or unrelated entity or to any third party, with respect to any of such
shares. The buyer reserves the right to transfer shares to a related entity.
 
 
 
2

 
 
6.4 Buyer has had an opportunity to discuss the Company’s business, management,
financial affairs and the terms and conditions of the offering of the Shares
with the Company’s management and has had an opportunity to review the Company’s
facilities.
 
6.5 Buyer understands that the Shares have not been, and will not initially be,
registered under the Securities Act of 1933, as amended (the “Securities Act”),
by reason of a specific exemption from the registration provisions of the
Securities Act which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of Buyer’s representations as expressed
herein. Buyer understands that the Shares are “restricted securities” under
applicable U.S. federal and state securities laws and that, pursuant to these
laws, Buyer must hold the Shares indefinitely unless they are registered with
the Securities and Exchange Commission and qualified by state authorities, or an
exemption from such registration and qualification requirements is available.
Buyer understands that certificates for the Shares will be notated with
restrictive legends necessitated by federal and state securities laws.
 
6.6 Buyer is an accredited investor as defined in Rule 501(a) of Regulation D
promulgated under the Securities Act.
 
7. Conditions to Buyer’s Obligations at Closing. The obligations of Buyer to
purchase the Shares and the Lease Interest on the Closing Date is subject to the
fulfillment, on or before the Closing Date, of each of the following conditions,
unless otherwise waived:
 
7.1 Buyer shall have completed its diligence review of the Company and the Lease
Interest and any related matters on or before August 31, 2016 to Buyer’s
complete satisfaction. If Buyer does not notify the Company on or before August
31, 2016 that Buyer is not satisfied with its diligence review, then this item
7.1 shall automatically be deemed waived.
 
7.2 The Company shall have confirmed to the Buyer, and the Buyer shall be
satisfied, that all proceeds from the sale of the Lease Interest will be used to
pay down the Company’s indebtedness owed to Citibank.
 
7.3 Citibank shall have agreed with the Company, in a written document
satisfactory in form and substance to Buyer, that Citibank will extend until
December 31, 2017, with interest payments due only and no principal payments due
during such period, the Company’s current indebtedness owed to Citibank.
 
7.4 Citibank shall have provided a written payoff letter satisfactory to Buyer
that indicates that Citibank will release any and all liens with respect to the
Company’s Elkhorn and JC Kinney leases in the Big Muddy Oil Field in Converse
County, Wyoming, upon receipt of the proceeds from the sale of the Shares and
the Lease Interest pursuant to this Agreement.
 
7.5 The Company shall have made arrangements satisfactory to Buyer providing
that Buyer will have the right to nominate one member of the Board of Directors
of the Company to stand for election at or with respect to any meeting held or
consent solicited for the election of the full slate of directors.
 
 
3

 
 
7.6 The Company shall have obtained such consents as are necessary to enable the
Company to perform its obligations hereunder, including but not limited to board
and stockholder consents, to the extent applicable, and shall have provided to
Buyer evidence satisfactory to Buyer of same.
 
8. Miscellaneous.
 
8.1 Confidentiality. The parties agree that they shall keep all terms of this
Agreement confidential, except to the extent otherwise required by law, provided
that each party shall be entitled to disclose the terms of this Agreement to
their legal and financial advisors, and with respect to the Company, to the New
York Stock Exchange.
 
8.2 Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Buyer shall be entitled to assign all or any portion of
its rights and obligations hereunder to any person or entity at any time and
from time to time, so long as such person or entity confirms in writing that it
makes the representations contained in Section 6 hereof as of the date of such
assignment. The Company shall not be entitled to assign any portion or all of
its rights and obligations hereunder to any party. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.
 
8.3 Governing Law. This Agreement and any controversy arising out of or relating
to this Agreement shall be governed by and construed in accordance with the
internal laws of the State of Colorado, without regard to conflict of law or
other principles that would result in the application of any law other than the
law of the State of Colorado.
 
8.4 Counterparts. This Agreement may be executed and delivered by facsimile
signature and in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Counterpart signature pages to this Agreement transmitted by
facsimile transmission, by electronic mail in “portable document format” (“pdf”)
form, or by any other electronic means intended to preserve the original graphic
and pictorial appearance of a document, will have the same effect as physical
delivery of the paper document bearing an original signature.
 
8.5 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
8.6 Fees and Expenses. Each party shall bear its own expenses in connection with
the transactions contemplated by this Agreement.
 
 
4

 
 
8.7 Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.
 
8.8 Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the parties with respect to the subject
matter hereof, and any other written or oral agreement relating to the subject
matter hereof existing between the parties are expressly canceled.
 
8.9 Further Assurances. The Company and Buyer each agree to do, execute,
acknowledge and deliver all such further acts, instruments and assurances, and
to take all such further action before or after the date hereof, as shall be
necessary or desirable to carry out this Agreement and to consummate and effect
the transactions contemplated hereby.
 
 
 [Signature page follows.]
 
 
 
 
 
 
5

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
 
COMPANY:
 
 
FIELDPOINT PETROLEUM CORP.
 
 
 
By: ________________________________
Name:
Title:
 
 
 
BUYER: HFT ENTERPRISES, LLC
 
 
By: ________________________________
Name:
Title:

 
 
 
 
Signature Page to Stock and Mineral Lease Purchase Agreement
 
